DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-12, in the reply filed on 11/02/2021 is acknowledged.  The traversal is on the ground(s) that the cited reference, CN 107602907 B, is not prior art in view of Applicant’s priority date. The Examiner notes the error in the citation of the reference. The reference cited should have been CN 107602907 A, a copy of which was provided by Applicant on 8/29/2019. The original publication of this reference was made in January of 2018, which is before Applicant’s priority date.
The requirement is still deemed proper, but is NOT yet made final to afford Applicant the opportunity to address the correct citation for the reference.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-6, 8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (US 2015/0084017 A1).
Regarding claim 1, Dai discloses a display substrate, comprising:
a base substrate (1 in Fig. 1); and
a single pixel definition layer (3) on the base substrate defining a plurality of subpixel apertures (aperture containing 5, only one of which is shown in Fig. 1);
wherein the single pixel definition layer comprises a plurality of hydrophobic particles (32, “Hydrophobic Au nanoparticles” in ¶ 0102) dispersed in a main body which enhances the hydrophobicity of a portion of the single pixel definition layer (portion where the particles reach the edge of the single pixel definition layer).
Regarding claim 2, the plurality of hydrophobic particles are in at least an upper portion of the single pixel definition layer (portion above 31) distal to the base substrate;
the upper portion of the single pixel definition layer is more hydrophobic than a lower portion of the single pixel definition layer (31; the upper portion is more hydrophobic as it has additional hydrophobic particles); and
the upper portion is on a side of the lower portion distal to the base substrate (see Fig. 1).
Regarding claim 3, the plurality of hydrophobic particles has a first distribution density (greater than zero) in the upper portion of the single pixel definition layer and a second distribution density (zero) in a lower portion of the single pixel definition layer; and
the first distribution density is higher than the second distribution density.
Regarding claim 4, the plurality of hydrophobic particles have a gradient distribution (more than zero in the upper portion, zero in the lower portion) such that a distribution density of the plurality of hydrophobic particles decreases (goes from greater than zero to zero) in a direction from the upper portion to the lower portion.

Regarding claim 6, the plurality of hydrophobic particles are a plurality of hydrophobic nanoparticles (¶ 0102).
Regarding claim 8, Dai discloses forming each of the nanoparticles to have a core-shell structure (“isolation layer may also form a core-shell structure together with the metal nanoparticles” in ¶ 0044) comprising a core portion and a hydrophobic shell portion (“isolation layer may be made of . . . PMMA” in ¶ 0045) encapsulating the core portion.
Regarding claim 11, Dai further discloses an organic light emitting layer (53) in the plurality of subpixel apertures.
Regarding claim 12, Dai discloses that the display substrate is used in a display apparatus further comprising a counter substrate (55; it is noted that electron injection layer 55 may be considered a ‘substrate’ as Applicant has provided no limitations for that term and Merriam-Webster defines it as “an underlying substance or layer”) facing the display substrate;
wherein the display substrate further comprises an organic light emitting layer (53) in the plurality of subpixel apertures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai as applied to claim 6 above, and further in view of Wheeler et al. (“Magnetic Fe3O4-Au core-shell nanostructures for surface enhanced Raman scattering”, 524 Ann. Phys. 11, 670-679, 2012).
Regarding claim 7, Dai uses gold core portions because of gold’s known localized surface plasmon resonance properties (¶ 0036). Dai does not discloses using magnetic core portions comprising a magnetic material. However, in the field of surface plasmon resonance, it is known that gold coated iron oxide particles (which are magnetic) have an increased scattering as compared to pure gold particles (Abstract of Wheeler). It would have been obvious to one having ordinary skill in the art at the time the application was filed to use gold-coated iron oxide core portions (i.e., magnetic core portions comprising a magnetic material) as taught by Wheeler instead of the gold core portions disclosed by Dai for the benefit of this increase scattering.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai as applied to claim 8 above, and further in view of Wheeler et al. (“Magnetic Fe3O4-Au core-shell nanostructures for surface enhanced Raman scattering”, 524 Ann. Phys. 11, 670-679, 2012).
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai and Wheeler as applied to claim 9 above, and further in view of Yao et al. (“Fluorinated poly(meth)acrylate: Synthesis and properties”, Polymer, 55, 2014) and Seo et al. (US 2016/0379578 A1).
Regarding claim 10, Wheeler discloses that the core portion will comprise Fe3O4 (see Abstract of Wheeler).
Dai does not disclose that the hydrophobic shell portion comprises one of the claimed materials. Instead, Dai discloses that the shell can be “be made of an organic polymeric material selected from polymethyl methacrylate (PMMA), polypyrrole, polyaniline, polyethylene, polystyrene-acrylic acid (PST-AA) copolymer, polystyrene or the like.” (¶ 0045). However, it has been shown to use fluorinated polymers such as a block copolymer of methyl methacrylate and dodecafluoroheptyl methacrylate may be used as an alternative to non-fluorinated organic polymeric materials such as PMMA. (Introduction and the first full paragraph in the second column of Page 6199 of Yao). There is a benefit to using fluorinated polymers in that they have an increased corrosion resistance (Introduction of Yao). It would have been obvious to one having ordinary skill in the art at the time the Application was filed to use a block copolymer of methyl methacrylate and dodecafluoroheptyl methacrylate for the hydrophobic shell portion for this benefit.
In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.A.C/               Examiner, Art Unit 2815                        


/HERVE-LOUIS Y ASSOUMAN/               Examiner, Art Unit 2826